Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the claim recites “wherein the upper limit frequency is determined based on a control cycle of the object.” It is not clear to the examiner what constitutes a “control cycle of the object” or what scope of protection is sought by the applicant. The pending application discloses in [0036] that: 
For example, the upper limit frequency fmax is determined based on a control cycle Tc of the spindle. When the control cycle of the spindle is Tc, or when the frequency is 1/Tc, a command exceeding the nyquist frequency (1/(2∙Tc)) cannot be output to the spindle. That is, it can be said that (1/(2∙Tc)) is the upper limit frequency allowable in the normal oscillation state of the spindle. Accordingly, the upper limit frequency is set as fmax=(1/(2∙Tc)), and it may be determined that the abnormality has occurred in the case where the frequency of the pulse signal 27 exceeds fmax=(1/(2∙Tc)).

As best understood by the examiner, the value Tc would have units of time but it is not clear how this value is determined or if it would be strictly defined in terms of the Nyquist frequency. For the purpose of examination the claim will be interpreted wherein one of ordinary skill in the art would be able to determine an appropriate upper limit frequency and any upper limit frequency would be based inherently based on “a control cycle of the object”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2022/039733 (Bryant).

Regarding claim 1, Bryant teaches an encoder abnormality diagnosis device configured to diagnose an abnormality in an encoder that outputs a cosine waveform and a sine waveform according to a rotation angle of an object (the device of Fig. 1 comprises a fail-safe counter module 105 is configured for safe monitoring of an external quadrature encoder 107 using Sin/Cos differential interface; see [0003], [0006], [0027], [0030]-[0033], [0044], [0048], [0057]; see Fig. 1), the encoder abnormality diagnosis device  comprising: 
a stop determination processing unit configured to determine whether the object is rotating or stopping, based on a change in a count value of a pulse signal obtained by pulsing of each of the cosine waveform and the sine waveform (fail safe counter module 105, 205 that may be used to monitor speed, position and/or direction based on a counter which counts pulses from a quadrature encoder using a Sin/Cos differential electrical interface and would be reasonably interpreted by one of ordinary skill in the art as being configured to determine whether the object is rotating or stopping based on this information; see [0003], [0006], [0027], [0030]-[0033], [0044], [0048], [0057]; see Fig. 1); 
a frequency measurement unit configured to measure a frequency of the pulse signal (the measured values 155 include frequency measured values which would require a component equivalent to a frequency measurement unit to obtain the frequency measured values; see [0037]-[0039], [0047], [0050], [0056], [0059]; see Fig. 16); and 
a frequency diagnosis unit configured to compare the frequency measured by the frequency measurement unit with a preset upper limit frequency when the stop determination processing unit determines that the object is stopping, and to determine that an abnormality has occurred in the encoder when the measured frequency exceeds the upper limit frequency (a safe operating stop SOS corresponds to a situation wherein external movement should be stopped, but when it moves more than a configured amount a violation is detected and reported by module 105 wherein the SOS function monitors the count value and notifies the user if the encoder/count deviates more than a defined amount from the stop condition using software architecture 1605 of the fail-safe counter module 1310; see [0030]-[0033], [0037]-[0039], [0047], [0050], [0056], [0059]). 

Regarding claim 2, Bryant further teaches wherein the upper limit frequency is determined based on a control cycle of the object (the fail-safe counter module provides safety monitoring and reports when safety limits are exceeded, wherein determining such limits would reasonably be based on a control value in view of a broadest reasonable interpretation; see [0030]-[0033], [0037], [0041]-[0042], [0057]).


Regarding claim 4, Bryant teaches an encoder abnormality diagnosis method of diagnosing an abnormality in an encoder that outputs a cosine waveform and a sine waveform according to a rotation angle of an object (the device of Fig. 1 comprises a fail-safe counter module 105 is configured for safe monitoring of an external quadrature encoder 107 using Sin/Cos differential interface; see [0003], [0006], [0027], [0030]-[0033], [0044], [0048], [0057]; see Fig. 1), the method comprising the steps of: 
determining whether the object is rotating or stopping, based on a change in a count value of a pulse signal obtained by pulsing of each of the cosine waveform and the sine waveform (fail safe counter module 105, 205 that may be used to monitor speed, position and/or direction based on a counter which counts pulses from a quadrature encoder using a Sin/Cos differential electrical interface and would be reasonably interpreted by one of ordinary skill in the art as being configured to determine whether the object is rotating or stopping based on this information; see [0003], [0006], [0027], [0030]-[0033], [0044], [0048], [0057]; see Fig. 1); 
measuring a frequency of the pulse signal (the measured values 155 include frequency measured values which would require a component equivalent to a frequency measurement unit to obtain the frequency measured values; see [0037]-[0039], [0047], [0050], [0056], [0059]; see Fig. 16); and 
comparing the measured frequency of the pulse signal with a preset upper limit frequency when the object is determined to be stopping, and determining that an abnormality has occurred in the encoder when the measured frequency exceeds the upper limit frequency (a safe operating stop SOS corresponds to a situation wherein external movement should be stopped, but when it moves more than a configured amount a violation is detected and reported by module 105 wherein the SOS function monitors the count value and notifies the user if the encoder/count deviates more than a defined amount from the stop condition using software architecture 1605 of the fail-safe counter module 1310; see [0030]-[0033], [0037]-[0039], [0047], [0050], [0056], [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2022/039733 (Bryant) in view of Dunbar et al. US 2016/0054351 (Dunbar) and Taillebois et al. US 4,769,630 (Taillebois).

Regarding claim 3, Bryant fails to teach wherein the upper limit frequency is determined based on a maximum acceleration of the object and a hysteresis width used for the pulsing.
Dunbar teaches wherein the upper limit frequency is determined based on a maximum acceleration of the object (a threshold is set based on a counter for pulses to indicate zero speed and the threshold used for comparison must account for the maximum acceleration rate of the rotatable member; see [0031]-[0040).  
Taillebois teaches wherein the upper limit frequency is determined based on a hysteresis width used for the pulsing (Schmitt triggers are conventional in the art for generating pulses and has a hysteresis width shown as a height h in Fig. 3, and it would be obvious to one of ordinary skill in the art that a frequency limit would be determined based on a hysteresis height in view of a broadest reasonable interpretation. Further, while not explicitly taught in Taillebois, it would be obvious to one of ordinary skill in the art that if the amplitude of the signals is smaller than the hysteresis height h (e.g. Amin in Fig. 3 falls below C1) then the Schmitt trigger would be unable to generate pulses and would therefore render the device inoperable as the sensor would be unable to measure the speed. See Figs. 3, 4; see col. 2, lines 1-15; see col. 4, line 66- col. 5, line 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the upper limit frequency is determined based on a maximum acceleration of the object as taught in Dunbar into Bryant in order to gain the advantage of detecting zero speed that is associated with a locked rotatable member and detect a non-rotating rotatable member when pulse waveforms from one of the rotational monitoring sensors are corrupted due to vibration and/or lash during zero speed operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868